EXHIBIT 99.1 FINANCIAL STATEMENTS OF THE UNITED ILLUMINATING COMPANY AS OF AND FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED) TABLE OF CONTENTS Page Number Financial Statements: Statement of Income for the three months ended March 31, 2012 and 2011 3 Balance Sheet as of March 31, 2012 and 2011 4 Statement of Cash Flows for the three months ended March 31, 2012 and 2011 6 Statement of Changes in Shareholder’s Equity 7 Notes to the Financial Statements 8 2 THE UNITED ILLUMINATING COMPANY STATEMENT OF INCOME (In Thousands) (Unaudited) Three Months Ended March 31, Operating Revenues $ $ Operating Expenses Operation Purchased power Operation and maintenance Transmission wholesale Depreciation and amortization Taxes - other than income taxes Total Operating Expenses Operating Income Other Income and (Deductions), net Interest Charges, net Interest on long-term debt Other interest, net ) Amortization of debt expense and redemption premiums Total Interest Charges, net Income Before Income Taxes, Equity Earnings Income Taxes Income Before Equity Earnings Income from Equity Investments Net Income $ $ The accompanying Notes to the Financial Statements are an integral part of the financial statements. 3 THE UNITED ILLUMINATING COMPANY BALANCE SHEET ASSETS (In Thousands) (Unaudited) March 31, March 31, Current Assets Unrestricted cash and temporary cash investments $ $ Restricted cash Accounts receivable less allowance of $3,400 Other accounts receivable Unbilled revenues Current regulatory assets(Note A) Deferred income taxes Refundable taxes Current portion of derivative assets (Note A) Other Total Current Assets Other investments Equity investment in GenConn (Note A) Other Total Other investments Net Property, Plant and Equipment Regulatory Assets (future amounts due from customers through the ratemaking process) (Note A) Deferred Charges and Other Assets Unamortized debt issuance expenses Related party note receivable - Other long-term receivable Derivative assets (Note A) Other Total Deferred Charges and Other Assets Total Assets $ $ The accompanying Notes to the Financial Statements are an integral part of the financial statements. 4 THE UNITED ILLUMINATING COMPANY BALANCE SHEET LIABILITIES AND CAPITALIZATION (In Thousands) (Unaudited) March 31, March 31, Current Liabilities Line of credit borrowings $ $ Notes payable - Current portion of long-term debt - Accounts payable Dividends payable Accrued liabilities Current regulatory liabilities (Note A) Taxes accrued - Interest accrued Current portion of derivative liabilities (Note A) Total Current Liabilities Noncurrent Liabilities Pension accrued Connecticut Yankee contract obligation (Note J) Other post-retirement benefits accrued Derivative liabilities (Note A) Other Total Noncurrent Liabilities Deferred Income Taxes (future tax liabilities owed to taxing authorities) Regulatory Liabilities (future amounts owed to customers through the ratemaking process) (Note A) Commitments and Contingencies (Note J) Capitalization (Note B) Long-term debt Common Stock Equity Common stock 1 1 Paid-in capital Retained earnings Net Common Stock Equity Total Capitalization Total Liabilities and Capitalization $ $ The accompanying Notes to the Financial Statements are an integral part of the financial statements. 5 UIL HOLDINGS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended March 31, Cash Flows From Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Allowance for funds used during construction (AFUDC) - equity ) ) Stock-based compensation expense (Note A) Pension expense Undistributed (earnings) losses in equity investments ) ) Excess generation service charge ) ) Deferred Transmission (income) expense ) Cash distribution received from GenConn - Other non-cash items, net ) ) Changes in: Accounts receivable, net ) ) Unbilled revenues Prepayments ) ) Accounts payable ) ) Interest accrued ) ) Taxes accrued/refundable, net ) Accrued liabilities ) ) Accrued pension ) ) Other assets ) Other liabilities Total Adjustments ) Net Cash provided by Operating Activities Cash Flows from Investing Activities Related party note receivable - ) Plant expenditures including AFUDC debt ) ) Changes in restricted cash ) Deposits in New England East West Solution (NEEWS) (Note C) ) - Other 87 - Net Cash (used in) Investing Activities ) ) Cash Flows from Financing Activities Equity infusion from parent - Issuances of long-term debt - Payments on long-term debt ) - Line of credit borrowings (repayments), net ) Payment of common stock dividend ) ) Debt borrowings, net of discount - Notes payable - Other ) - Net Cash provided by Financing Activities ) Unrestricted Cash and Temporary Cash Investments: Net change for the period ) ) Balance at beginning of period Balance at end of period Non-cash investing activity: Plant expenditures included in ending accounts payable $ $ The accompanying Notes to the Financial Statements are an integral part of the financial statements. 6 THE UNITED ILLUMINATING COMPANY STATEMENT OF CHANGES IN SHAREHOLDER'S EQUITY March 31, 2012 and 2011 (Thousands of Dollars) (Unaudited) Common Stock Paid-in Retained Shares Amount Capital Earnings Total Balance as of March 31, 2010 $
